                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JOHN W. ASHCRAFT,

                       Plaintiff,

                       v.                          CAUSE NO.: 3:19-CV-303-JD-MGG

 ROBERT CARTER, SR., et al.,

                       Defendants.

                                    OPINION AND ORDER

       John W. Ashcraft, a prisoner without a lawyer, filed a complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant to 28

U.S.C. § 1915A, this court must review the complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim, or seeks monetary relief against a defendant

who is immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a

plaintiff must allege: (1) that defendants deprived him of a federal constitutional right;

and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667,

670 (7th Cir. 2006).

       In the complaint, Ashcraft alleges that the LexisNexis service has been down in

the law library since 2019 and that he has been unable to conduct legal research by

requesting copies from the library clerk, T. Wall. He either receives no response to his

frequent requests, or he is instructed to conduct research on his own or to pay for legal
materials. He currently proceeds on a petition for post-conviction relief in State court as

a pro se litigant, and he has an evidentiary hearing scheduled for August 2019. He has

missed and reset deadlines due to his inability to conduct legal research. For his claim,

Ashcraft seeks money damages.

       Ashcraft asserts that prison officials violated his right of access to the courts by

limiting his ability to conduct legal research. Prisoners are entitled to meaningful access

to the courts. Bounds v. Smith, 430 U.S. 817, 824 (1977). The right of access to the courts is

the right of an individual, whether free or incarcerated, to obtain access to the courts

without undue interference. Snyder v. Nolen, 380 F.3d 279, 291 (7th Cir. 2004). The right

of individuals to pursue legal redress for claims that have a reasonable basis in law or

fact is protected by the First Amendment right to petition and the Fourteenth

Amendment right to substantive due process. Id. (citations omitted). Denial of access to

the courts must be intentional; “simple negligence will not support a claim that an

official has denied an individual of access to the courts.” Id. at 291 n.11 (citing Kincaid v.

Vail, 969 F.2d 594, 602 (7th Cir. 1992)).

       To establish a violation of the right to access the courts, an inmate must show

that unjustified acts or conditions (by defendants acting under color of law) hindered

the inmate’s efforts to pursue a non-frivolous legal claim, Nance v. Vieregge, 147 F.3d

591, 590 (7th Cir. 1998), and that actual injury (or harm) resulted. Lewis v. Casey, 518 U.S.

343, 351 (1996) (holding that Bounds did not eliminate the actual injury requirement as a

constitutional prerequisite to a prisoner asserting lack of access to the courts); see also

Pattern Civil Jury Instructions of the Seventh Circuit, 8.02 (rev. 2017). In other words,


                                              2
“the mere denial of access to a prison law library or to other legal materials is not itself a

violation of a prisoner’s rights; his right is to access the courts,” and only if the

defendants’ conduct prejudices a potentially meritorious legal claim has the right been

infringed. Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006). “Thus, when a plaintiff

alleges a denial of the right to access-to-courts, he must usually plead specific prejudice

to state a claim, such as by alleging that he missed court deadlines, failed to make

timely filings, or that legitimate claims were dismissed because of the denial of

reasonable access to legal resources.” Ortloff v. United States, 335 F.3d 652, 656 (7th Cir.

2003) (overruled on other grounds). Though the petition for post-conviction relief

remains pending, Ashcraft states that he has missed court deadlines and thus

adequately alleges prejudice to a potentially meritorious claim.

       Ashcraft asserts this claim against nine defendants. “[Section] 1983 lawsuits

against individuals require personal involvement in the alleged constitutional

deprivation to support a viable claim.” Palmer v. Marion Cty., 327 F.3d 588, 594 (7th Cir.

2003). Ashcraft does not allege that Robert Carter or Warden Sevier are personally

involved. The allegations suggest that John Salyer, Mr. Hootnic, John Harvil, Captain

Smiley, Lieutenant Eakins, and Sergeant Johnson had some involvement when Ashcraft

told them about his inability to conduct research and they did nothing. However, these

allegations do not suggest these defendants intentionally denied him access to the

courts, so Ashcraft may not proceed against them. Nevertheless, Ashcraft states a

plausible denial of access to the courts claim against T. Wall.

       For these reasons, the court:


                                               3
       (1) GRANTS John W. Ashcraft leave to proceed on a denial of access to the

courts claim against T. Wall for failing to assist him with legal research in connection

with his pending petition for post-conviction relief;

       (2) DISMISSES Robert Carter, Warden Sevier, John Salyer, Mr. Hootnic, John

Harvil, Captain Smiley, Lieutenant Eakins, and Sergeant Johnson;

       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on T. Wall at the Indiana Department of Correction with a copy of this order

and the complaint (ECF 2) as required by 28 U.S.C. § 1915(d); and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), T. Wall to respond, as provided

for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims

for which John W. Ashcraft has been granted leave to proceed in this screening order.

       SO ORDERED on April 18, 2019

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
